Exhibit 10.2 EXECUTION VERSION SECOND AMENDMENT AND RESTATEMENT AGREEMENT dated 18 May 2017 between GULFMARK REDERI AS as Borrower and The other Loan Parties party hereto provided by The Banks and Financial Institutions listed in Schedule 1 as Lenders with DNB BANK ASA as Arranger and DNB BANK ASA as Agent relating to a senior secured revolving credit facility agreement originally dated 27 December 2012, as amended and restated as of 23 October 2014 and as further amended and restated as of 18 May 2017 TABLE OF CONTENTS 1 DEFINITIONS AND INTERPRETATION 4 2 CONDITIONS PRECEDENT 4 3 REPRESENTATIONS 5 4 SECOND AMENDMENT AND RESTATEMENT 5 5 FEES, COSTS AND EXPENSES 6 6 MISCELLANEOUS 6 SCHEDULES: SCHEDULE 1: THE LENDERS SCHEDULE 2: FORM OF SECOND AMENDED AND RESTATED FACILITY AGREEMENT THIS SECOND AMENDMENT AND RESTATEMENT AGREEMENT is dated as of 18 May 2017 and made between: GULFMARK REDERI AS of Strandgata 5, 4307 Sandnes, Norway, organisation number (the “ Borrower ”); GULFMARK OFFSHORE, INC. , a corporation incorporated under the laws of the State of Delaware, United States of America, with a principal place of business at 842 West Sam Houston Parkway North, Suite 400, Houston, Texas, 77024, the United States of America (the “ Parent Guarantor ”); GULFMARK UK LTD. , a company incorporated in England & Wales with company number 02541716 whose registered office is at c/o Peachey & Co, 95 Aldwych, London WC2B 4JF, United Kingdom (the “ UK Guarantor ”); GULFMARK NORTH SEA LTD. , a company incorporated in England & Wales with company number 2625893 whose registered office is at c/o Peachey & Co, 95 Aldwych, London WC2B 4JF, United Kingdom (the “ UK Parent ”); GULFMARK NORGE AS , of Strandgata 5, 4307 Sandnes, Norway, organisation number (“ GulfMark Norge ”, and together with the Borrower, the Parent Guarantor, the UK Guarantor and the UK Parent, collectively, the “ Loan Parties ", and each a “ Loan Party ”); THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 ( The Lenders ) as lenders (the “ Lenders ”); DNB BANK ASA , organisation number 984851 006, acting through its offices at Solheimsgaten 7C, 5058 Bergen, Norway, as mandated lead arranger (in such capacity, the “ Arranger ”); and DNB BANK ASA , organisation number 984851 006, acting through its offices at Solheimsgaten 7C, 5058 Bergen, Norway, as facility agent (in such capacity, the “ Agent ”); BACKGROUND: (A) The Borrower, the Arranger, the Lenders, and the Agent have entered into a senior secured revolving facility agreement originally dated 27 December 2012, as amended by an amendment and restatement agreement dated 23 October 2014 (as so amended and as further amended, supplemented or otherwise modified prior to the date hereof, the “ Original Facility Agreement ”), pursuant to which the Lenders previously agreed to make available to the Borrower (as defined in the Original Facility Agreement) a revolving credit facility in the original aggregate principal amount of NOK600,000,000, subject to the terms and conditions of the Original Facility Agreement. (B) The Parties have agreed to certain changes and amendments to the Original Facility Agreement, including, among other things, the addition of a USD 35,000,000 multiple-draw term loan facility and the addition of certain Vessels and other collateral to secure the obligations of the Borrower and the other Loan Parties under the Finance Documents. 3 (C) This Agreement sets out the terms and conditions upon which the Original Facility Agreement is to be amended and restated for the purposes referred to in paragraph (B) above with effect from the Effective Date (as defined below). IT IS AGREED as follows: 1 DEFINITIONS AND INTERPRETATION a) In this Agreement: “ Agreement ” means this second amendment and restatement agreement, including its Schedules. “ Effective Date ” means the date on which the Agent gives the notification referred to in Clause 2 ( Conditions precedent ) hereof or such other date as the Borrower and the Agent may agree in writing. “ Parties ” means the parties to this Agreement (and a “ Party ” means any of them). “ Second Amended and Restated Facility Agreement ” means the agreement evidencing the terms upon which the facility granted pursuant to the Original Facility Agreement, as amended and restated by this Agreement, will be provided on and from the Effective Date, the form of which is set out in Schedule 2 ( Form of Second Amended and Restated Facility Agreement ). b) Unless expressly defined in this Agreement (including its recitals) or a contrary intention appears, capitalised terms defined in the form of the Second Amended and Restated Facility Agreement attached hereto as Schedule 2 ( Form of Second Amended and Restated Facility Agreement ) have the same meaning in this Agreement (whether or not the Effective Date shall have occurred). c) The principles of construction set out in Clause 1.2 (Construction) of the form of the Second Amended and Restated Facility Agreement attached hereto as Schedule 2 ( Form of Second Amended and Restated Facility Agreement ) shall have the same effect as if set out in this Agreement (whether or not the Effective Date shall have occurred). d) In accordance with the terms of the Original Facility Agreement, each Party designates each of this Agreement and the Second Amended and Restated Facility Agreement as a Finance Document. 2 CONDITIONS PRECEDENT The provisions of Clause 4 ( Second a mendment and restatement ) shall take effect only if the Agent has received all the documents, each properly executed and delivered by each applicable Loan Party party thereto and by any other parties thereto, and other evidence listed in Schedule 3A (Conditions Precedent to the Closing Date) of the form of the Second Amended and Restated Facility Agreement attached hereto as Schedule 2 ( Form of Second Amended and Restated Facility Agreement ), each in form and substance satisfactory to the Agent. The Agent shall notify the Borrower and the Lenders in writing promptly upon being so satisfied. 4 3 REPRESENTATIONS a) The Borrower makes the representations and warranties set out in Clause 18 ( Representations and warranties ) of the Second Amended and Restated Facility Agreement: (i) on the date of this Agreement (whether or not the Effective Date shall then have occurred); and (ii) on the Effective Date. b) The Borrower acknowledges that the Finance Parties have entered into this Agreement in full reliance on the representations and warranties made by it pursuant to paragraph a) above. 4 SECOND AMENDMENT AND RESTATEMENT Second amendment and restatement – Original Facility Agreement With effect from the Effective Date, the Original Facility Agreement shall be amended and restated in its entirety, so that the rights and obligations of the Parties shall, on and from the Effective Date, be governed by and construed in accordance with the provisions of the Second Amended and Restated Facility Agreement, and from and after the Effective Date, the Second Amended and Restated Facility Agreement shall replace, and be substituted in its entirety for, the Original Facility Agreement. Continuing obligations Each of the Borrower and the other Loan Parties: a) acknowledges and agrees to the second amendment and restatement of the Original Facility Agreement as contemplated by this Agreement; and b) with effect from the date of this Agreement and the Effective Date, (i) confirms that any guarantee and security granted by it under any Finance Document will continue in full force and effect and extend to the liabilities and obligations of the Borrower to the Finance Parties under the Finance Documents as amended by this Agreement, (ii) hereby ratifies and confirms all of its obligations under each Finance Document to which it is a party and (iii) agrees and acknowledges that each reference in any Finance Document to which it is a party to the “Facility Agreement”, the “Agreement” or words of like import referring to the Original Facility Agreement shall mean and be a reference to the Second Amended and Restated Facility Agreement. 5 5 FEES, COSTS AND EXPENSES Flat fee On the date of the initial funding under the Second Amended and Restated Facility Agreement, the Borrower shall pay to the Agent for further distribution to the Lenders a non–refundable flat fee in the amount of 1.00% (one percent) of the aggregate principal amount of the Existing Revolving Loans. Upfront fee On the date of the initial funding under the Second Amended and Restated Facility Agreement, the Borrower shall pay to the Agent for further distribution to the Initial Term Loan Lenders and the Delayed Draw Term Loan Lenders a non–refundable flat fee in the amount of 4.00% (four percent) of the aggregate amount of the Initial Term Loan Commitments and Delayed Draw Term Loan Commitments of the Lenders. Transaction costs and expenses The Borrower shall reimburse the Agent and the other Finance Parties for the amount of all costs and expenses (including VAT, legal fees and expenses, and consultant fees and expenses) reasonably incurred by the Agent and the other Finance Parties in connection with the negotiation, preparation and execution of this Agreement and any other documents referred to in this Agreement, including any Finance Document and the completion of the transactions contemplated in this Agreement and the Second Amended and Restated Facility Agreement, in each case, in accordance with and subject to the limitations under the Second Amended and Restated Facility Agreement. 6 MISCELLANEOUS Incorporation of terms The provisions of Clause 28 ( Notices ) and Clause 31 ( Governing law and enforcement ) of the Second Amended and Restated Facility Agreement shall be incorporated into this Agreement as if set out in full in this Agreement and as if references in those clauses to “this Agreement” are references to this Agreement. Counterparts This Agreement may be executed in any number of counterparts, and this has the same effect as if the signatures on the counterparts were on a single copy of this Agreement. * * * 6 SCHEDULE 1 THE LENDERS Name of Lenders Address Registration number DNB Bank ASA Solheimsgaten 7C, 5058 Bergen, Norway 7 EXECUTION VERSION SCHEDULE 2
